Citation Nr: 0525868	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from July 1985 to May 1992.

This appeal arises from a June 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs which continued a disability rating of 10 
percent for a left knee disability.

In May 2004, the Board remanded this claim for further 
development, to include another VA examination.  The appeal 
has now been returned to the Board for further appellate 
action.

In June 2003, the veteran testified in a videoconference 
hearing before a Veterans Law Judge who is no longer with the 
Board.  In accordance with VA law and regulations, the 
veteran was offered the opportunity to testify at another 
hearing.  He declined this opportunity.  


FINDING OF FACT

The veteran's left knee disability is manifested by 
degenerative changes, complaints of pain, limitation of 
flexion to 85 degrees, and limitation of extension to 10 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for a 
left knee disability, based on limitation of flexion, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010-
5003, 5260 (2004).

2.  The criteria for assignment of a separate disability 
rating of 10 percent for a left knee disability, based on 
limitation of extension, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5003, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10 (2004).  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint. A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40 (2004).

The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
which held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.

In September 1992, the RO granted service connection and 
assigned a 10 percent rating under Diagnostic Code 5257 for a 
left knee injury, effective from May 7, 1992.  In January 
2002, the veteran underwent arthroscopy-assisted anterior 
cruciate ligament reconstruction, partial medial and lateral 
meniscectomy, and chondroplasty of the medial compartment.  A 
June 2002 rating decision assigned a temporary total rating 
under 38 C.F.R. § 4.30 from the date of surgery through the 
end of February 2002, and continued the 10 percent rating 
under Diagnostic Code 5257 thereafter.  This appeal arises 
from the veteran's disagreement with the continuation of the 
10 percent rating.  During the appeal, the RO re-designated 
the diagnostic codes used to rate the left knee injury.  The 
current 10 percent rating is assigned using Diagnostic Codes 
5010-5260.

Diagnostic Code 5010 provides that arthritis due to trauma 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings shall be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint involved.  When the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation and limited flexion to 45 degrees 
warrants a 10 percent rating.  A rating of 20 percent 
requires limitation of flexion to 30 degrees.  A rating of 30 
percent requires limitation of flexion to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

The veteran is not entitled to an increased rating for 
limitation of flexion of the leg under Diagnostic Code 5260 
because, at most, flexion was shown to be limited to 85 
degrees at the September 2004 VA examination.  No limitation 
of flexion was noted at the April 2002 VA examination, and 
the veteran was able to flex his leg to 130 degrees at the 
July 2003 VA examination.  Even considering additional 
functional impairments as required by DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, the veteran does 
not have limitation of flexion to warrant a rating in excess 
of 10 percent under Diagnostic Code 5260.  However, the Board 
must also consider whether the veteran may be entitled to a 
higher rating under another diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Disability of the knee and leg is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  Several of 
these diagnostic codes are simply not applicable, as it is 
neither contended nor shown that the veteran's left knee 
disability involves ankylosis (Diagnostic Code 5256), 
impairment of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263).

Under Diagnostic Code 5261, for limitation of extension of 
the leg, the veteran is entitled to a separate disability 
rating of 10 percent, and no higher.  Although limitation of 
extension was not shown at the most recent VA examination in 
September 2004, extension limited to 10 degrees was noted at 
the July 2003 examination.  Diagnostic Code 5261 provides 
that extension limited to 5 degrees will be rated as 
noncompensable, extension to 10 degrees will be rated as 10 
percent disabling, extension limited to 15 degrees will be 
rated as 20 percent disabling, extension limited to 20 
degrees will be rated as 30 percent disabling, extension 
limited to 30 degrees will be rated as 40 percent disabling, 
and extension limited to 45 degrees will be rating as 50 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Diagnostic 
Code 5261.   The examiner did not find additional limitations 
due to factors described in DeLuca.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995.)

As for a possible increase rating under Diagnostic Code 5257 
for recurrent subluxation or lateral instability of the knee, 
the veteran is not entitled to a separate, compensable 
rating.  Although he complained of some lateral instability 
and he wears an ACL brace when participating in some sports, 
no recurrent subluxation or lateral instability has been 
shown in recent medical examination reports.

Although the veteran has had surgery to repair a meniscal 
tear, he is not entitled to a separate rating under 
Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  He has denied frequent episodes of locking during VA 
examinations, and no effusion has been shown on examination.  
The veteran has not had a total meniscectomy of the left 
knee.  He did have arthroscopic debridement of the medial 
femoral condyle and anterior cruciate ligament stump in 
service in 1986, and partial medial and lateral meniscectomy 
in January 2002.  Even assuming that the veteran had a total 
menisectomy of the left knee, however, the current ratings 
assigned to his disability account for any symptoms of the 
meniscetomy, such as pain.  Consequently, a separate, 
compensable rating for symptomatic removal of semilunar 
cartilage under Diagnostic Code 5259 would not be 
appropriate.  See 38 C.F.R. § 4.14.

Based on a preponderance of the evidence and the doctrine of 
reasonable doubt, the Board finds that a separate 10 percent 
rating for limitation of extension is warranted for the 
veteran's knee disability.  However, an increased raring for 
limitation of flexion is denied, or a separate compensable 
rating under any other diagnostic code, is not supported by 
the evidence. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case.  The veteran was sent letters 
concerning the VCAA in March 2002 and May 2004, and the text 
of 38 C.F.R. § 3.159 was included in a December 2002 
statement of the case (SOC) and November 2004 supplemental 
statement of the case (SSOC).  With regard to element (1), 
above, the Board notes that the RO sent the appellant VCAA 
notice letters in that informed him of the type of 
information and evidence necessary for establishing service 
connection.  Furthermore, by virtue of the rating decision on 
appeal and the SOC, he was provided with specific information 
as to why his claim was not granted, and of the evidence that 
was lacking. 

As for elements (2) and (3), the Board notes that the VCAA 
letters, along with the SOC, notified the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the May 2004 VCAA letter informed him that VA would obtain 
relevant records held by any federal agency make reasonable 
efforts to obtain relevant records not held by federal 
agencies; while the appellant was ultimately responsible for 
supporting his claim with appropriate evidence.  

Finally, with respect to element (4), the Board notes that 
the appellant was advised to give VA any pertinent evidence 
in his possession in the May 2004 letter.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1), 
from which the Court took this notification requirement, in 
the December 2002 SOC and November 2004 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the adverse AOJ decision upon 
which this appeal is based was made in June 2002, after the 
veteran received VCAA notice in March 2002.  Although the 
veteran was given a section 5103(a) notice letter in March 
2002, the Board acknowledges it has been augmented by the May 
2004 letter after the June 2002 decision.  

However, VA took a reasonable approach of providing a section 
5103 notice in a commonsense manner consistent with the 
procedural posture of the case; a rule of construction 
adopted by the United States Supreme Court in similar cases 
where procedural rules are applied retroactively.  See 
Landgraf v. USI Film Products, 511 U.S. 244, 280 (1994); 
Lindh v. Murphy, 512 U.S. 320, 328-29 (1997).  The Court 
explicitly stated in Pelegrini at 120 that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the AOJ decision: "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ." The Board interprets this 
to mean that the intent and purpose of the law are to provide 
a full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted.  The Board has conducted such an evaluation here 
and has determined that adequate notice was provided, as set 
forth above.  The record is not incomplete due to VA action 
or inaction with respect to VCAA notification.  The appellant 
has the right to content-complying notice and proper 
subsequent VA process, and has been provided with such notice 
and process.  Therefore, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence to support 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  On the facts of this case, the Board finds that no 
prejudicial error results in the veteran's receipt of his 
section 5103 notice following the RO's initial determination 
in this case.  

B.  Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private treatment records, and the 
veteran was given VA examinations.  Accordingly, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

A separate disability rating of 10 percent for limitation of 
extension of the left knee is granted, subject to controlling 
regulations governing the payment of monetary benefits.

An increased rating for limitation of flexion of the left 
knee is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


